Citation Nr: 1729124	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  11-24 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a disability of the lower back.

2. Entitlement to service connection for a sleep disorder, claimed as secondary to service-connected tinnitus.

3. Entitlement to service connection for a bilateral hearing loss disability.

4. Entitlement to service connection for a left knee disability.

5. Entitlement to service connection for a right ankle disability.

6. Entitlement to service connection for pancreatitis.

7. Entitlement to service connection for ulcerative colitis.


	(CONTINUED ON NEXT PAGE)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to July 1991.  

This case comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In February 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The Board remanded this case for further development in August 2014.

The issues of entitlement to service connection for a sleep disorder, a bilateral hearing loss disability and pancreatitis and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The evidence is at least evenly balanced as to whether the Veteran's left knee strain is related to an in-service disease or injury.

2. The evidence is at least evenly balanced as to whether the Veteran's right ankle strain is related to an in-service disease or injury.

3. The evidence is at least evenly balanced as to whether the Veteran's ulcerative colitis had its onset in service.

4. The evidence is at least evenly balanced as to whether the Veteran's degenerative disc disease of the lumbar spine is proximately due to his service-connected ulcerative colitis.  


CONCLUSIONS OF LAW

1. With reasonable doubt resolved in the Veteran's favor, left knee strain was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303 (2016).

2. With reasonable doubt resolved in the Veteran's favor, right ankle strain was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1154, 5107; 38 C.F.R. §§ 3.303.

3. With reasonable doubt resolved in the Veteran's favor, ulcerative colitis was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1154, 5107; 38 C.F.R. §§ 3.303.

4. With reasonable doubt resolved in the Veteran's favor, his degenerative disc disease of the lumbar spine was the secondary result of service-connected ulcerative colitis.  38 U.S.C.A. §§ 1110, 1111, 1131, 1154, 5107; 38 C.F.R. §§ 3.303, 3.310 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide notice and assistance to claimants. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As the Board is granting the only claims which will be decided today, further discussion of the VCAA with regard to those claims is unnecessary.  See Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).  

II. Analysis

General Service Connection Principles

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  

Depending on the facts of the individual case, service connection may be proven directly "by affirmatively showing inception or aggravation during service or through the application of statutory presumptions . . ." 38 C.F.R. § 3.303(a), or on a "secondary" basis if the claimed disability is proximately due to, the result of, or aggravated by, a disease or injury which is service-connected.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 449 (1995).

Service connection may be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service Connection for Ulcerative Colitis

To assess the nature of several of the Veteran's claimed disabilities, the AOJ arranged for him to be examined by a VA physician assistant in October 2010.  The examiner produced a written report of his findings, which included a diagnosis of ulcerative colitis.  This diagnosis satisfies the "current disability" element of the claim for service connection for that condition.  

In his written statements and hearing testimony, the Veteran explained that he   experienced several episodes of bloody diarrhea and gas pains when he was stationed in the Philippines during his service in the Marine Corps.  The Veteran believes that he was actually diagnosed with ulcerative colitis at a clinic in Subic Bay in the Philippines.  He said he was not hospitalized overnight, but he believes medical personnel there took x-rays and performed a sigmoidoscopy.  

Although efforts to obtain his medical records from Subic Bay have been unsuccessful, the Veteran is competent to testify that he experienced bloody stools and diarrhea in service.   See Jandreau, 492 F.3d at 1376-77.  His credible statements to this effect satisfy the requirement of an in-service disease, injury or event.  Thus, the success of his claim depends on whether a causal connection exists between his in-service symptoms and his current ulcerative colitis.  See Fagan, 573 F.3d at 1287. 

The AOJ obtained the Veteran's post-service VA treatment records, which describe treatment for ulcerative colitis in the early 1990s.  The earliest date this condition is mentioned is June 1990.  Employees of the AOJ reasonably concluded that the date of this note is likely a mistake, partly because the note describes the Veteran as 24 years old - an age he would not reach until 1993 - and partly because the Veteran was not discharged from the Marines until July 1991 and it is not clear why he would receive VA treatment, as opposed to treatment from military medical personnel, before his discharge from active duty.

Nevertheless, the VA treatment records establish a clinical diagnosis of ulcerative colitis no later than October 1993.  The Veteran also submitted written statements from witnesses familiar with aspects of his health in 1991.  According to a man who hired the Veteran to work on construction projects, "Although 1991 was a long time ago I remember [the Veteran] being a hard worker and a good employee you could count on being at work even when sick.  [The Veteran] would miss work from time to time due to gut issues and diarrhea but was sure to call in and was willing to make up time spent going to the doctor. . . . I can attest to the bloody diarrhea due to the construction sites we worked on normally had port-a-johns, which anyone who was working at the site knew was most frequented by [the Veteran]."  

A friend of the Veteran submitted a statement describing visiting the Veteran when he was stationed at Camp Pendleton in December 1989.  The Veteran's friend wrote that the Veteran became sick and told his friend that it was only diarrhea. When the Veteran left to use the bathroom, the letter indicates that the Veteran's "Marine buddies" told the Veteran's friend that the Veteran had experienced bloody stools.  

The Veteran's mother also submitted a letter, in which she identified herself as a registered nurse, and explained that the Veteran lived with her immediately after his discharge from the Marines.  The Veteran's mother wrote that, at this time, the Veteran "was having frequent stools, was not eating and losing weight.  At first, I advised him he could take Imodium and try a BRAT diet for his diarrhea.  Later, as his back pain and diarrhea continued, I advised him to go to the VA to be checked out. . . . I believe he did go for treatment of his symptoms during this time, however, [any treatment was] very limited[; the Veteran was] saying he was not going to be [a] 'Sick Bay Commando!'  I was frustrated my son was not getting adequate treatment and demanding a diagnosis but he was an adult and in his eyes, I was a mom not a nurse."  

The Veteran's mother explained that he was still living with her when his condition deteriorated in 1993.  According to the Veteran's mother, "I again advised him he needed to go to the VA and get checked out and was very unhappy when I learned he returned from his checkup without having full blood work ran.  I again insisted he go back the next day and at that time they did do blood work and admit[ted] him for pancreatitis and ulcerative colitis but I know these diseases began much earlier than the 1993 diagnosis."  

In August 2014, the Board remanded this issue, in part to obtain a medical opinion on the probability of a relationship between ulcerative colitis and service.  In December 2014, he was examined by a VA physician.  Based on his review of medical records, the examiner wrote that the Veteran "was diagnosed with ulcerative colitis in 1993" and that the records "do not support ulcerative colitis during active service."  

The AOJ apparently relied on these statements, in isolation, to deny service connection for ulcerative colitis in a February 2015 supplemental statement of the case (SSOC).  But the examiner further noted that "buddy statements support [ulcerative colitis] during active service.  Ulcerative Colitis does not develop acutely and diarrhea is usually the main symptom.  Many times patients do not present immediately due to the diarrhea.  Eventually blood is noted and patients present.  The medical literature supports symptoms usually develop over time, rather than suddenly."  

In a separate section of the examination report, the examiner responded to the question, "As to any diagnosed tailbone or back, hearing loss disability, left knee or right ankle condition, ulcerative colitis or pancreatitis, is it at least as likely as not (50 percent probability or greater) that any condition is related to the Veteran's military service?"  The examiner's answer was "at least as likely as not for conditions of L knee, right ankle, UC [ulcerative colitis]."  

Although there is no clear diagnosis of ulcerative colitis in service, the Board has assigned significant weight to the credible statements of the Veteran, his mother, his friend and his former employer.  Based on these statements, the favorable opinion of the December 2014 VA examiner, and the clinical diagnosis of ulcerative colitis only a few years after discharge, it is at least as likely as not that ulcerative colitis had its onset in service.  

By law, the resulting reasonable doubt is resolved in the Veteran's favor, see 38 U.S.C.A. § 5107(b), and entitlement to service connection for ulcerative colitis is warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").  

Service Connection for a Low Back Disability

In his July 2011 application for disability compensation, the Veteran described his low back claim as a claim for residuals of an in-service injury to his tailbone.  According to the Veteran, he was on active duty when he sustained an injury to his coccyx falling down after attempting to install a light bulb.  However, his separation examination did not mention any spinal or back problems and, according to his post-service records, in November 1993, VA medical personnel arranged for x-rays of the Veteran's sacrum and coccyx to determine whether there were current residuals of the tailbone injury.  The radiology report indicates "no abnormality."   

According to the December 2014 VA examiner, there were no current residuals of the Veteran's in-service tailbone injury.  The examiner wrote that the post-service VA treatment records amounted to "strong evidence of resolution of the condition."  Relying on this conclusion, the AOJ denied service connection for a lower back disability in its February 2015 SSOC.

The AOJ, however, apparently denied the claim without considering other aspects of the examiner's report which support an alternative theory of service connection.  Post-service VA treatment records show that the Veteran received steroid treatment for his ulcerative colitis for many years.  According to the December 2014 VA examiner, the Veteran had degenerative disc disease of the lumbar spine and ulcerative colitis "is a risk factor for . . . [degenerative disc disease] of [the] back, especially due to steroid use, thus [it is] at least as likely as not these are secondary to having [ulcerative colitis]."  A separate section of the examiner's medical opinion states explicitly that it is at least as likely as not that the Veteran's current back pain is the secondary result of ulcerative colitis.

The December 2014 VA examiner's opinion is consistent with the medical records showing steroid treatment for ulcerative colitis.  The opinion was also based on an in-person examination of the Veteran and is supported by a persuasive rationale.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  Based on that opinion and the Board's decision to grant service connection for ulcerative colitis, the Board finds that the Veteran is entitled to service connection for lumbar degenerative disc disease, on a secondary basis, pursuant to 38 C.F.R. § 3.310.

Service Connection for Disabilities of the Left Knee and Right Ankle

The Veteran has written that his left foot was burned by an incendiary device during training at Fort Ord in California.  He also attributed consistent pain in his right ankle and left knee to "the weight stresses" put on his body during active duty.  

The October 2010 VA examiner wrote that the Veteran "has no day-to-day symptoms with his right ankle regardless of his activity.  His only current complaint [is] that of ankle pain or stiffness if standing for greater than several hours."  The December 2014 VA examiner diagnosed a right ankle strain.  Right ankle range of motion was normal, but there was pain during dorsiflexion and plantar flexion and the examiner noted objective evidence of localized tenderness or pain on palpation associated with the soft tissues of the ankle.  The Veteran complained of flare-ups which impact the normal functioning of his ankle, and he was unable to run during these flare-ups.

The December 2014 VA examiner wrote that his review of the service treatment records did not mention the right ankle.  He wrote that, the "Veteran describes being in the infantry.  He reports carrying heavy packs and turning his [right] ankle on several occasions while in service, 1987-1991.  He reports records are missing.  Carrying heavy packs while in the infantry for 4 years would be a risk factor for ankle sprains."  In the examiner's opinion, it was at least as likely as not that the Veteran's right ankle strain was related to service.

The Veteran told the October 2010 VA examiner that in 1989 he fell down during an indoor training exercise resulting in torn skin over the knee.  This injury required a treatment called a "Steri-Strip" which is used to facilitate the closure of broken skin.  The October 2010 examiner noted pain during active motion of the left knee and a positive anterior drawer sign.  The December 2014 VA examiner diagnosed left knee strain with reduced range of motion and pain with flexion.  There was no pain with weight-bearing, but the examiner did detect localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran reported occasional, mild flare-ups of his left knee symptoms. 

The December 2014 VA examiner wrote that the service treatment records did not mention a knee condition.  However, the Veteran "describes the use of steri strips to close the wound [to his left knee].  Scars were noted over the [left] medial knee on this evaluation consistent with this statement."  According to the examiner, it was at least as likely as not that the current left knee disability was related to the Veteran's military service.  

For the Veteran's right ankle and left knee claims, the Board adopts the favorable opinions of the December 2014 VA examiner.  Both opinions were based on an examination of the respective joints and were supported by a persuasive rationale.  Consistent with these findings, the Board will grant service connection for current disabilities of the left knee and right ankle.         


ORDER

Entitlement to service connection for ulcerative colitis is granted.

Entitlement to service connection for degenerative disc disease of the lumbar spine is granted.

Entitlement to service connection for a right ankle strain is granted.

Entitlement to service connection for a left knee strain is granted.


REMAND

The Veteran believes that his file should include service treatment records from Camp Schwab in Okinawa, Camp Pendleton in California, and from Subic Bay in the Philippines.  The currently available claims file does include medical records from Camp Pendleton, but there appears to be nothing from Okinawa or Subic Bay.  

In August 2014, the Board remanded this case with instructions to obtain relevant clinical records from Subic Bay and Camp Pendleton.  The AOJ was ordered to request the records from "official sources, to include the National Personnel Record Center and directly contacting the service department regarding relevant treatment of the Veteran.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.  If any such records cannot be found, or if they do not exist, request specific confirmation of that fact."  

On remand, the AOJ did not obtain any additional service treatment records.  According to a November 2014 letter from the AOJ to the Veteran, the AOJ requested service treatment records from the National Personnel Records Center and "inpatient clinical records from Subic Bay Naval Base."  In his statements and hearing testimony, however, the Veteran indicated that his treatment at Subic Bay was on an outpatient basis.  Moreover, contrary to the Board's instructions, the AOJ did not obtain specific confirmation that the requested records did not exist or that further attempts to locate them would be futile.  

The Board has a duty to enforce compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Under the circumstances of this case, the Board must remand the remaining claims with instructions to obtain the previously requested service treatment records and to document the results of any attempts to do so.  
The Board's August 2014 remand instructions ordered the AOJ to schedule the Veteran for VA examinations "to evaluate the nature and etiology of any tailbone/back condition, hearing loss disability, left knee condition, ankle condition, ulcerative colitis and pancreatitis."  The Board requested a hearing loss examination in light of the Veteran's hearing testimony that his hearing loss had worsened since the October 2010 examination recorded test results which did not meet VA's criteria for hearing loss disability.  See 38 C.F.R. § 3.385 (2016).  

On remand, the AOJ obtained an examination report from an audiologist, dated December 2014.  Unfortunately, this report, although labelled "Hearing Loss and Tinnitus Disability Benefits Questionnaire" was limited to tinnitus only and did not include the results of auditory threshold tests in decibels.  Because this report is inadequate to decide whether the Veteran currently has a hearing loss disability for VA purposes, it fails to achieve the purpose of the Board's August 2014 remand orders.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder copies of all records of the Veteran's VA treatment since October 2015.

2. Attempt to obtain copies of any missing service treatment records from Camp Pendleton and clinical records from Subic Bay, Philippines and Camp Schwab in Okinawa.  The AOJ should attempt to obtain the requested records from official sources, to include the National Personnel Records Center and direct requests to the specific medical facility or service department.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.  If the records requests are unsuccessful, the AOJ should obtain written confirmation that the requested records cannot be found or do not exist.  Copies of any answers to the requests described in these instructions should be associated with the Veteran's claims file.  

3. After completing the development described above, to the extent possible, schedule the Veteran for a hearing loss examination with a qualified audiologist.  All indicated evaluations, studies, and tests, to include auditory threshold tests in decibels and the Maryland CNC speech recognition test, should be accomplished and all findings reported in detail.

After reviewing the relevant records, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that any diagnosed bilateral hearing loss disability had its onset during the Veteran's active duty service or is otherwise related to any disease, injury or event in service, including the Veteran's exposure to loud noises as a Marine infantryman.

4. After the AOJ has complied with the instructions above and completed any other development which may be warranted based on any additional information received, the AOJ should readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


